By the court.
This day came again the parties by counsel, and the court having maturely considered the transcript of the record of the petition aforesaid and arguments of counsel, is of opinion, for reasons set forth in paragraphs four, five, six and seven of the answer of the Honorable Daniel A. Grimsley, judge of the circuit court of Culpeper county, and upon the authority of Brown v. Epps, 91 Va. 726, 21 S. E. 119; Smith v. Bryan, Mayor, 100 Va., 199, 40 S. E. 652, and Henrico County v. City of Richmond, 106 Va., 282, 55 S. E. 683, that the prayer of the petitioner for a writ of prohibition be denied; and that the respondent recover of the petitioner his costs in this behalf expended.

Writ denied.